This cause came on to be heard upon the motion to dismiss filed by defendant in error upon the following grounds:
(1) That the case-made has never been signed by the judge of the court.
(2) That the attempted case-made and record has never been filed in the district court of Payne county, Okla.
(3) That the attempted case-made and record has never been signed or attested by the clerk.
These are sufficient grounds for dismissing the appeal, and, as the motion to dismiss appears to have been served upon counsel for the plaintiff in error, and no response has been filed thereto, we will assume that it correctly states the condition of the record.
For the reasons stated, the motion to dismiss appeal is sustained.
All the Justices concur.